Citation Nr: 9920771	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disorder.

4. Entitlement to an increased evaluation for residuals of a 
pilonidal cyst, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1. There is no competent medical evidence that the veteran 
currently has bilateral 
      hearing loss disability, under VA standards.

2. There is no competent medical evidence of a nexus, or 
link, between any current tinnitus and any incident or 
manifestation during the veteran's active service. 

3.  There is no competent medical evidence of a nexus, or 
link, between a current back disorder and any incident or 
manifestation during the veteran's period of active service.

4. Residuals of pilonidal cyst are manifested by an active 
small cyst with intermittent yellowish exudate discharge.



CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim of entitlement to service connection 
for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a).

3. The veteran's claim of entitlement to service connection 
for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).

4. A rating in excess of 10 percent for residuals of 
pilonidal cyst is not warranted. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7804, 7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service connection 

The veteran contends that he developed bilateral hearing loss 
and tinnitus as results of noise exposure experienced as an 
artilleryman in the service.  He further contends that he 
developed back strain while lifting heavy munitions while in 
service.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 


"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a established by 
a medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence, as appropriate.  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  Unless the 
claimant meets his burden of establishing a well-grounded 
claim, VA has no duty to assist the claimant in developing 
his claim.  See Epps v. Gober, 126 F.3d 1464, 1467-1469 
(1997).

a.  Bilateral Hearing Loss

A claims for service connection for bilateral hearing loss 
must satisfy the above listed criteria to be deemed well 
grounded.  In addition, VA regulations have defined the 
levels of impaired hearing which will be considered a 
disability.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

A review of the veteran's service medical records shows that 
the veteran had several audiograms while in service.  

At an audiological evaluation in July 1996, the pure tone 
thresholds, in decibels, 

were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
10
LEFT
15
20
15
15
15

Speech recognition was not assessed at that examination.

At another audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
10
LEFT
15
15
25
10
10

Speech recognition was not assessed at this examination.

After his separation from service, the veteran's hearing was 
tested at a VA examination.  At an authorized audiological 
evaluation in October 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
20
15
15
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The above findings demonstrate that the veteran does not meet 
the criteria required for establishing the existence of a 
current hearing disability, under 38 C.F.R. § 3.385. 

The veteran testified at his personal hearing in July 1998 
that he suffers from hearing loss as a result of noise 
exposure experienced while serving as an artillery air 
crewman in the service.  However, the Board notes that where 
the issue is one of medical diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a diagnosis of hearing loss 
disability, his lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection for bilateral hearing loss to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

b. Tinnitus

The veteran further asserts that he developed tinnitus as a 
result of noise exposure while in service.

The veteran's available service medical records are negative 
for any complaint, treatment or diagnosis of tinnitus. The 
veteran was diagnosed with otitis externa in service and his 
hearing was tested but tinnitus was not noted.

At a VA examination in October 1997, the veteran reported a 
history of bilateral tinnitus which began about a year 
earlier.  He reported that it occurred one to two times a 
day, lasting approximately one minute per episode.  He 
described it as a high pitched and loud tone.  In the 
diagnosis section of the examination report, the examiner 
stated that the veteran complained of a bilateral periodic 
tinnitus.  The Board finds that there is a current diagnosis 
of a history of tinnitus.

However, there is no competent medical evidence that any 
current tinnitus is related to the veteran's period of active 
service.  The VA examiner did not make a finding or offer an 
opinion as to the etiology of claimed tinnitus, and no other 
physician or audiologist has linked any current tinnitus to 
any incident of the veteran's active service, to include 
noise exposure. The veteran, as a layperson, is not qualified 
to provide medical evidence linking his claimed tinnitus to 
service.  As the veteran has not submitted competent medical 
evidence of a link between any current tinnitus and service, 
his service connection claim must be denied as not well 
grounded.  See Espiritu, 2 Vet.App. at 494-95.

c. Back Disorder

At his personal hearing, the veteran asserted that he 
developed back strain in service due to heavy lifting of 
rounds for artillery pieces.  He stated that the strain 
developed because he often had to lift at a fast pace and 
could not use proper lifting techniques at all times.

The veteran's available service medical records are negative 
for any complaint, treatment or diagnosis of back problems. 

Postservice medical records consist of a VA examination 
conducted in October 1997 and outpatient records from a 
mental health clinic from October 1997 to October 1998.  In 
October 1997, the veteran stated at a VA examination that he 
hurt his lower back in 1995; he had not had surgery.  He also 
stated that he had did not have X-rays of his back in 
service.  He indicated that his back ached daily; nothing 
made it better, and standing made it worse.  After examining 
the veteran and reviewing the X-rays obtained in conjunction 
with the examination, the diagnosis was history of back 
strain, with a normal examination, but X-rays positive for 
spondylosis with Grade I spondylolisthesis. 

The outpatient records from the mental health clinic do not 
contain any notations regarding the veteran's back.

The Board finds that the VA examiner's diagnosis of history 
of back strain with a normal examination is not a diagnosis 
of a current disability.  Furthermore, the X-ray findings of 
spondylosis with Grade I spondylolisthesis were not related 
by the examiner to any incident while the veteran was on 
active duty, and there is no competent medical evidence of a 
link between those X-ray findings and the veteran's service. 
As the veteran is a layperson and thus unable to provide 
medical evidence relating the X-ray findings to his active 
duty, his claim for service connection for a back disorder 
must be denied as not well grounded. 38 U.S.C.A. § 5107(a); 
Epps, Espiritu.  

In summary, the veteran contends that he is entitled to 
service connection for hearing loss, tinnitus and a back 
disorder.  However, each of those claims must fail as they 
are not well grounded.  The veteran does not have current 
hearing loss disability to the severity required by VA 
regulations.  Moreover, there is no competent medical 
evidence relating any current tinnitus or back disorder to 
his period of active service.  The Board notes that the 
veteran's service medical records are incomplete and cover 
only the latter part of his period of service.  However, the 
veteran has not been prejudiced in this regard by the Board's 
consideration of his claims.  The veteran's claim for service 
connection for bilateral hearing loss fails due to a lack of 
medical evidence of a current disability, which could not be 
provided by the veteran's earlier service medical records.  
With regard to the claims of entitlement to service 
connection for tinnitus and a back disorder, even were the 
Board to assume, arguendo, that the veteran experienced 
symptomatology in service, there is still no competent 
medical evidence relating any current tinnitus or X-ray 
findings concerning the back to any incident of active 
service.  Therefore, the earlier service medical records 
would not change the Board's analysis of the veteran's 
service connection claims.  

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground the veteran's 
service connection claims.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views its discussion as 
sufficient to inform the veteran of the 

elements necessary to present well-grounded claims for the 
benefits sought, and the reasons why the current claims have 
been denied.  Id.

II. Increased Rating

The veteran contends that his service-connected residuals of 
pilonidal cyst are more severely disabling than reflected by 
his current 10 percent evaluation.  The veteran provided 
testimony at his hearing in July 1998 in which he indicated 
that the cyst would recur and the area was tender and painful 
on a constant basis.

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
pilonidal cyst is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107 (a).

When a veteran appeals the initial rating assigned for a 
disability after a grant of service connection, consideration 
shall be given to the assignment of "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At a VA examination of October 1997, the veteran reported 
that he had pilonidal cyst surgery in 1995.  The examiner 
noted that the veteran had a small active cyst at 

the time of the examination, with a yellowish exudate 
discharge.  The veteran was diagnosed with residuals of 
pilonidal cyst, with a small active cyst present.  

The veteran's disability is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7804, which provides that 10 percent rating 
is warranted where there are superficial scars, tender and 
painful upon objective demonstration.  The 10 percent 
disability evaluation is the maximum schedular evaluation 
that may be assigned under Diagnostic Code 7804.  Therefore, 
the Board will consider other Diagnostic Codes in rating the 
service connected disability. 

Diagnostic Code 7819 provides that benign, new skin growths 
shall be rated under Diagnostic Code 7806, which provides 
that a noncompensable rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area; a 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.

The Board finds that manifestations of the veteran's 
pilonidal cyst do not warrant a rating in excess of 10 
percent under any of the applicable codes.  The pilonidal 
cyst symptoms do not produce a disability picture that is 
analogous to constant exudation or itching, extensive lesions 
or marked disfigurement.  In this regard, the veteran 
testified that the drainage from the area of the cyst comes 
and goes.  Therefore, entitlement to a rating in excess of 10 
percent is not established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7804, 7806, 7819.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. Under these circumstances, the 

Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

III. Conclusion 

The veteran contends that he is entitled to service 
connection for hearing loss, tinnitus and a back disorder.  
However, he has not submitted well-grounded claims and 
therefore the claims must be denied.  Further, the 
preponderance of the evidence is against a finding that the 
symptomatology related to the residuals of pilonidal cyst 
warrants a rating in excess of 10 percent disabling.  The 
veteran has argued that he is entitled to the benefit of the 
doubt.  However, the evidence on the increased rating claim 
is not in relative equipoise and the benefit of the doubt 
rule is not applicable. 38 C.F.R. § 3.102 (1998).


ORDER

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for tinnitus is denied.  

A well grounded claim not having been submitted, service 
connection for a back disorder is denied.



An increased evaluation for residuals of a pilonidal cyst is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

